Citation Nr: 1813246	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  08-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to alleged exposure to phosphorus, ionizing radiation, mustard gas and Lewisite, and other chemicals.

2.  Entitlement to service connection for a cardiovascular disorder, to include as due to alleged exposure to phosphorus, ionizing radiation, mustard gas and Lewisite, and other chemicals, and to include as secondary to hypertension.  

3.  Entitlement to an increased disability rating greater than 10 percent for intervertebral disc syndrome (IVDS) and degenerative arthritis of the lumbar spine.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé, K.B.


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1986 to October 1989.  Prior to this period of active duty, the Veteran also served in the Indiana Army National Guard and Army Reserve from September 1985 to June 1986.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2012, the Veteran and his fiancé K.B. testified at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.     

In September 2012, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review. 

The issues of service connection for a cardiovascular disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran has hypertension that began during his active military service.

2.  The Veteran's IVDS and degenerative arthritis of the lumbar spine is productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.  However, the Veteran's lumbar spine disability is not productive of unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least at least 6 weeks during any 12 month period.   


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was incurred during active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

2.  The criteria are met for an increased disability rating of 40 percent, but no greater, for IVDS and degenerative arthritis of the lumbar spine.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran's claim of service connection for hypertension.  Therefore, the benefits sought on appeal have been granted in full for this particular issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  In the present case, the RO/AMC has substantially complied with the Board's earlier September 2012 remand instructions.  There is no allegation to the contrary by either the Veteran or his representative.    

For the increased rating issue for the lumbar spine, subsequent to the ameliorative development ordered by the Board in its September 2012 remand, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection - Hypertension

The Veteran has asserted that his current hypertension began during his active service from 1986 to 1989.  He claims that during his active service his blood pressure readings gradually increased, especially the diastolic blood pressure reading.  He says these high blood pressure readings were indicative of pre-hypertension or hypertension.  Post-service, the Veteran continued to exhibit high blood pressure readings within one year of service in 1990, and continuing thereafter.  He was eventually diagnosed with hypertension by the VA.  He believes that his hypertension developed as a result of in-service exposure to ionizing radiation, mustard gas or Lewisite, second-hand smoke, phosphorus, or other chemicals.  In the alternative, he alleges that his hypertension was caused or aggravated by his service-connected lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the present case, the hypertension disorder at issue is one of the enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies if this disease is noted or shown in the record.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1335-37.  For an enumerated "chronic disease" such as hypertension shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board finds that service connection for hypertension is warranted.

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C. § 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with chronic hypertension according to the findings of the October 2015 VA hypertension examiner.  In addition, VA treatments records dated from 2000 to 2017 reveal treatment for hypertension and high blood pressure readings.  The Veteran takes Lisinopril to control his current hypertension.  The existence of a current hypertension disability is undisputed.  The remaining question is whether this chronic hypertension disability manifested in service, within one year of service, or is otherwise related thereto. 

Once again, the Board notes that hypertension is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here.  Walker, 708 F.3d at 1338-39.

As to the second requirement of in-service incurrence, service treatment records (STRs) dated in March 1989, June 1989, and undated in 1988 or 1989, revealed elevated blood pressure readings (systolic/diastolic) of 118/94, 146/106, 140/90, and 130/96.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  All earlier blood pressure readings during service were normal, but diastolic blood pressure appeared to slowly increase from 1986 to 1989.  Significantly, in a March 1989 STR, a military doctor assessed a potential problem for the Veteran as "any abnormality of blood pressure or pulse."  Also, "bp" for blood pressure was circled.  The Veteran was separated from service in October 1989.  

As to in-service incurrence, although the Veteran's currently diagnosed hypertension is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), hypertension was not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of hypertension is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  In short, in the present case, there is no clear indication of a diagnosis of hypertension "shown" in-service for purposes of establishing a chronic condition during service.  

However, continuity of symptomatology after discharge can be established where a condition "noted" during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  For chronic diseases listed in 38 C.F.R. § 3.309(a)-such as hypertension-service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2017); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  

The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

As to in-service incurrence, in the present case, there is enough evidence of record indicative but not dispositive of a hypertensive condition "noted" during service for purposes of establishing continuity of symptomatology.  Id.   Therefore, the high blood pressure readings in the Veteran's STRs provide probative evidence in support of his claim, based on the theory of continuity of symptoms.  

As to the third requirement of a nexus, proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See again Walker, 708 F.3d at 1339-40.  In this regard, post-service, the totality of the evidence establishes continuity of symptomatology of hypertension since service.  38 C.F.R. § 3.303(b).  The Board finds the Veteran's lay assertions and testimony are competent and credible as to his in-service and continuing post-service high blood pressure readings.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  As to clinical evidence, within one year of service, a July 1990 VA treatment record showed an elevated blood pressure reading of 130/90.  Similarly, a December 1990 VA spine examination recorded three elevated blood pressure readings of 130/90, 130/90, and 140/90.  A short time later, a March 1993 VA medical certificate revealed an elevated blood pressure reading of 136/90.  A July 2000 VA primary care clinic initial visit physician note stated the Veteran has a diagnosis of hypertension in his "past medical history."  VA treatment records dated from 2000 to 2017 document that the Veteran has continued with medication and other treatment to keep his hypertension under control.  In light of the evidence above, the Board finds that hypertension was effectively "noted" during service in 1988 and 1989, with probative evidence of post-service continuity of symptoms for hypertension in the early 1990s and thereafter.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  

In light of the foregoing, the Board concludes that a grant of service connection for hypertension is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating - Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in August 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate them accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shi

The Veteran's lumbar spine IVDS and degenerative arthritis is rated as 10 percent disabling under Diagnostic Code 5243 (IVDS).  38 C.F.R. § 4.71a (2017).  This 10 percent rating has been in effect since October 5, 1989.

The Veteran filed an increased rating claim for his lumbar spine disability in August 2006.  The Veteran believes that his lumbar spine has worsening during the course of the appeal.  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's increased rating claim for the lumbar spine was received by the RO in August 2006, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The September 2003 amendments indicate that IVDS, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

Upon review, the evidence of record is supportive of a higher 40 percent rating for the Veteran's lumbar spine IVDS and degenerative arthritis.  38 C.F.R. § 4.7.  This 40 percent rating is effective under Diagnostic Code 5243 for IVDS under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Specifically, there is competent and credible medical and lay evidence of record strongly suggesting incapacitating episodes for the lumbar spine having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  That is, at the January 2007 VA spine examination, the Veteran credibly reported what are essentially incapacitating episodes.  He has exacerbations when his lumbar spine pain is 10/10.  He has experienced at least 30 days of incapacitating episodes during the last 12 months.  They last anywhere from 24 to 72 hours.  During these episodes, he has to get off his feet and rest.  He applies heat or ice to his lumbar spine area, and does stretching exercises along with his medications.  In addition, at the July 2012 Central Office hearing, the Veteran credibly testified that when he has incapacitating episodes due to his lumbar spine IVDS, he has to lie down on the ground or on his bed.  Also, at the October 2015 VA spine examination, the Veteran credibly stated that he experienced flare-ups in his back, for which he had to lie down and rest (so incapacitating episodes).  In light of the above, resolving all reasonable doubt in his favor, incapacitating episodes of his service-connected IVDS of the lumbar spine warrant a higher 40 percent rating under Diagnostic Codes 5243.  38 C.F.R. § 4.3

However, upon review, the Board concludes that the Veteran is not entitled to an increased rating in excess of 40 percent for his service-connected IVDS and degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.7.  

With regard to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or even favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  There is no diagnosis of ankylosis of the lumbar spine in the evidence of record and range of motion findings, although limited at times, are not equivalent to favorable or unfavorable ankylosis.  The January 2007 and October 2015 VA spine examinations contain no findings of ankylosis.  In fact, the October 2015 VA spine examiner specifically noted no thoracolumbar spine ankylosis.  In addition, VA and private and SSA treatment records dated from 2005 to 2017 document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  The lay hearing testimony in July 2012 similarly does not indicate that there has been ankylosis or findings more nearly approximating ankylosis.  The Board has considered the Veteran's need to occasionally walk with crutches, and other functional impairments that he exhibits.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  

Specifically, an October 2006 SSA case analysis assessed normal range of motion of the lumbar spine.  X-rays performed for the lumbar spine in June 2006 were normal.  There was also no gait disturbance at that time.

At an October 2006 SSA internal medicine evaluation, the Veteran reported constant low back pain, worse with activities.  His gait was normal.  He used no assistive device.  There was tenderness to spine muscles.  Range of motions findings were normal for SSA purposes according to the SSA doctor - 90 degrees of flexion, and 25 degrees of extension and lateral flexion.
  
The January 2007 VA spine examination found the Veteran to have lateral bending to the right and left of 30 degrees, lateral torque to the right and left of 30 degrees, with some back pain.  The VA examiner also observed that flexion of the lumbar spine was 70 degrees, extension was 20 degrees.  There were no additional limitations after three repetitions of range of motion.  

A February 2007 magnetic resonance imaging (MRI) report of the lumbar spine was essentially normal.  

At the July 2012 Central Office hearing, the Veteran testified that his back hurts if he sits, stands, or walks for too long, or if he lifts heavy items, or if he does extensive work such as vacuuming too.  There was no description of any condition resembling ankylosis.  

A July 2015 MRI of the lumbar spine revealed mild L4-5 intervertebral degenerative disc disease.  There was small broad-based protrusion causing mild bilateral lateral recess stenosis and minimal flattening of sacroiliac L4-5 facet hypertrophy.  There was no mention of ankylosis.  

At the October 2015 VA spine examination, the VA examiner found the Veteran to have 90 degrees of lumbar flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of functional loss factors such as pain on active range of motion.  Pain was noted on all axis and with weight bearing.  There were no additional limitations after three repetitions of range of motion.  The Veteran's lumbar spine condition does not exhibit weakened movement, excess fatigability, or incoordination.  He has pain on use, as seen in the range of motion findings.  

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  In light of the above, repetitive motion and pain were considered, but the lumbar spine was not additionally limited to the point of demonstrating ankylosis.  VA and private and SSA treatment records dated from 2005 to 2017 document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  Furthermore, the Veteran's lay statements and hearing testimony do not indicate that there has been ankylosis or lack of range of motion that more nearly approximates ankylosis.  The Veteran does occasionally use crutches to walk.  Thus, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  An increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  

With regard to functional loss, the Veteran's lay testimony and VA examinations dated in January 2007 and October 2015 discuss the Veteran's complaints of "constant" low back pain upon activities of daily living and work; use of ice, heat, a back brace, and medications; tenderness; difficulty sitting, standing, or walking for extended periods; difficulty lifting and carrying; difficulty walking up and down stairs; and other functional complaints.  The Board notes it has also considered the competent and credible lay evidence and testimony from the Veteran when considering functional loss.  Nevertheless, the effect of the pain and other factors listed in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis.  Again, pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  No range of motion testing was conducted in passive motion for the lumbar spine during the appeal period.  Regardless, the lumbar spine issue on appeal has been pending since 2006, so for close to 12 years.  An imminent Board adjudication is to the Veteran's benefit.  Also, the Board is granting the Veteran a higher 40 percent rating in the present decision.  Moreover, neither the Veteran nor his representative has requested a new VA spine examination based on the holding of Correia.  So even though the VA spine examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

With regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which would be the necessary criteria for a higher 60 percent rating.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least six weeks.  Thus, a rating above 40 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With regard to neurological manifestations of the Veteran's lumbar spine disability (such as radiculopathy), in a December 2017 rating decision, the RO granted service connection for both right and left lower extremity radiculopathy of the sciatic and femoral nerves, associated with the Veteran's service-connected lumbar spine disorder.  The RO assigned four separate 20 percent ratings for radiculopathy of each lower extremity.  However, a review of the record shows that the Veteran has not submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for these issues.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  That is, the Veteran has not appealed either the initial rating or effective date assigned for his service-connected sciatic or femoral radiculopathy of the lower extremities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issues of increased ratings above 20 percent for the service-connected radiculopathy of each lower extremity are not on appeal before the Board.  

With regard to arthritis, the Veteran is indeed service-connected for lumbar spine degenerative arthritis.  The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  However, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 40 percent he already has been granted here for the lumbar spine degenerative arthritis.  

Accordingly, an increased 40 percent rating, but no greater, for IVDS and degenerative arthritis of the lumbar spine is granted, based on credible evidence of incapacitating episodes.  38 C.F.R. § 4.3.  

Finally, with regard to the increased claim for the lumbar spine, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for hypertension is granted.  

An increased 40 percent disability rating for IVDS and degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the issues of service connection for a cardiovascular disorder and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

Cardiovascular Disorder

First, the Veteran should be scheduled for a VA examination and opinion to determine whether he has a current cardiovascular disability (other than hypertension), as well as the etiology of any such cardiovascular disability on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Veteran claims he has a current cardiovascular disorder that either was incurred during active service or is secondary to his now service-connected hypertension.  As to in-service incurrence, he alleges that his current cardiovascular disorder is the result of alleged in-service exposure to phosphorus, ionizing radiation, mustard gas and Lewisite, and other chemicals.  Post-service, no VA examination has been conducted to determine whether the Veteran even has a current cardiovascular disorder (other than hypertension).  VA and private treatment records do reveal complaints of chest pain.  VA active problem lists dated from 2000 to 2017 note that the Veteran takes metoprolol tartrate or amlodipine besylate for his heart / hypertension.  There are also diagnoses of hypercholesterolemia and hyperlipidemia.  

TDIU Claim

Second, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ.  (The evidence of record documents that the Veteran has been working as a teacher's assistant since 2014, after being rehabilitated by the Chapter 31 VA Vocational Rehabilitation Program, but it is not entirely clear whether his yearly income exceeds the poverty threshold).  

Third, in the decision above, the Board has granted service connection for hypertension and an increased rating for the lumbar spine.  As a result, this case must be returned to the AOJ for the assignment of a disability rating and effective date for the service connection grant, and an effective date for the increased rating grant, before reconsidering whether the Veteran is entitled to a TDIU.  In addition, the TDIU claim on appeal is inextricably intertwined with the service connection claim for a cardiovascular disorder that is being remanded for further development.  For these reasons, these issues must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Fourth, when adjudicating the TDIU claim, the AOJ should consider whether the Veteran's part-time work as a teacher's aide from 2014 to the present constitutes "marginal" employment.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  It is unclear from the record whether the Veteran's position as a part-time teacher's assistant since 2014 is considered to be "marginal" employment.  The Veteran has filled out a January 2018 Declaration of Status of Dependents (VA Form 21-686c) indicating that he may have three dependent children who are seriously disabled, which would increase the maximum permissible yearly income for the poverty threshold.    

Accordingly, the case is REMANDED for the following action:

1.  For the TDIU issue, the AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159. 

This VCAA letter should also include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history, especially since it appears the Veteran has been working as a teacher's assistant since January 2014.  

2.  After completion of step 1 above, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's claimed heart / cardiovascular disorder (other than hypertension).  Access to the electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A)  Does the Veteran have a current diagnosis for his heart / cardiovascular system (other than his hypertension)?

(B) If the Veteran has a current diagnosis for the heart, is it at least as likely as not (i.e., 50 percent or more probable) that a current heart / cardiovascular disorder is related to the Veteran's active service in the Army from 1985 to 1989, to include alleged exposure to phosphorus, ionizing radiation, mustard gas and Lewisite, and other chemicals?  (For purposes of this VA examination only, assume the Veteran was exposed to these hazards).  

(C) If the Veteran has a current diagnosis for the heart, is it at least as likely as not (i.e., 50 percent or more probable) that a current heart / cardiovascular disorder is caused by, proximately due to, or the result of his hypertension disability?

(D) If the Veteran has a current diagnosis for the heart, is it at least as likely as not (i.e., 50 percent or more probable) that a current heart / cardiovascular disorder is aggravated by or worsened by his hypertension disability?

(E) In answering the questions above, the VA examiner is advised of the following:

* STRs dated from 1985 to 1989 are negative for any complaint, treatment, or diagnosis of a heart / cardiovascular disorder.   

* Post-service, a December 1990 VA spine  exam revealed a normal sinus rhythm.  No arrhythmias were detected.  Peripheral pulses were intact.  The cardiovascular system was all normal. 

* Post-service, a July 2000 VA primary care clinic initial visit physician note, during a cardiovascular review of symptoms, indicated the Veteran has occasional chest pains in the upper part of his chest.  

* Post-service, June 2006 Bloomington private facility records document hypertension and cardiac chest pains.  The Veteran was in the ER room.  He denied shortness of breath.  Nonspecific chest pain was the discharge diagnosis.  The Veteran was to restart anti-hypertensives.  Laboratory results showed the chest pain is of "probable skeletal muscle origin."  X-rays of the chest demonstrated that the heart and vascular structures were normal.  There were no filtrates or effusions.  The impression was of no active disease in the chest. Also, there was a normal ECG.  And normal sinus rhythm.  

* Post-service, an October 2006 SSA internal medicine evaluation reported chest pain.  The "atypical chest pain" started 5-6 years ago.  The chest pain radiates to the left upper extremity, lasts 15-30 minutes, but is not related to exertion.  Chest pain and heart palpitations happen every other day, possibly related to shortness of breath.  On cardiac examination, the heart was normal.  No chest pain was elicited on palpation.  

* Post-service, VA treatment records dated from 2000 to 2017 document that the Veteran takes metoprolol tartrate or amlodipine besylate for his heart / hypertension.  There are diagnoses of hypercholesterolemia and hyperlipidemia, as well as hypertension.  At times, diet and exercise modification was discussed with the Veteran to help control his cholesterol and hypertension.  The Veteran is a lifetime non-smoker. 

* Post-service, with regard to a possible secondary relationship, a December 2000 VA Medicine AMB care note discussed the importance of controlling blood pressure, due to the secondary risk of heart problems.

3.  After steps 1-2 are completed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After steps 1-3 are completed, the AOJ should consider all of the evidence of record and readjudicate the issues of service connection for a cardiovascular disorder and entitlement to a TDIU.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

***When adjudicating the TDIU issue, the AOJ should consider whether the Veteran's part-time work as a teacher's aide from 2014 to the present constitutes "marginal" employment.  The Veteran has filled out a January 2018 Declaration of Status of Dependents (VA Form 21-686c) indicating that he may have three dependent children who are seriously disabled, which would increase the permissible maximum yearly income for the poverty threshold.***    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


